Citation Nr: 1720705	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  99-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic post-traumatic headaches, residual of head injury, and in excess of 30 percent since March 11, 2016.

2. Entitlement to an increased rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) the lumbar spine since May 19, 2010.

(The issues of entitlement to service connection for prostate cancer, peripheral neuropathy, DJD of the elbows and shoulders, a left knee disorder, a cervical spine disorder, impotence, incontinence, irritable bowel syndrome, fibromyalgia, chronic fatigue syndrome, and a chronic disability manifested by numerous symptoms (including nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches and transient ischemic attacks), will be the subject of a separate decision by the Board).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  He also served in the Air National Guard until 1979, to include a period of active service from December 1975 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which service connection for DJD and DDD of the lumbar spine and for chronic post-traumatic headaches were granted with initial evaluations of 10 percent, effective November 23, 1998.  

In an August 2010 rating decision, the RO increased the evaluation for DJD and DDD of the lumbar spine to 20 percent disabling, effective March 11, 2010.

In March 2015, following an April 2014 Board remand, the Veteran testified during a videoconference hearing before the undersigned; a transcript of the hearing is associated with the electronic claims file.

In November 2015, the Board denied entitlement to a disability rating in excess of 10 percent for chronic post-traumatic headaches for the period prior to March 28, 2007 and entitlement to an increased rating for DJD and DDD of the lumbar spine (in excess of 10 percent prior to March 11, 2010 and in excess of 20 percent from March 11, 2010 to May 18, 2010).  The Veteran appealed only the decision regarding the initial rating for headaches to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) and in August 2016, the Court issued an Order which vacated the Board's decision regarding the initial rating for headaches and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  

Also in November 2015, the Board remanded claims for entitlement to an increased rating for DJD and DDD of the lumbar spine since May 19, 2010, and to an increased rating for chronic post-traumatic headaches since March 28, 2007 for further development.  They are now again before the Board.


FINDINGS OF FACT

1.  Prior to March 11, 2016, the Veteran's headaches were at the least intermittent and accompanied by pain, and at times sensitivity to light and noise and a need to rest, which more closely approximate characteristic prostrating attacks occurring on average once a month over the last several months; the preponderance of the evidence showed the disability was not manifested by or analogous to prolonged, completely debilitating prostrating attacks productive of severe economic inadaptability.

2.  On and after March 11, 2016, the evidence supports a finding that the Veteran has headaches with very frequent completely prostrating attacks capable of producing severe economic inadaptability.

3.  Since May 19, 2010, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without ankylosis, and without incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  Prior to March 11, 2016, the criteria for an initial disability rating of 30 percent, but no higher, for chronic post-traumatic headaches, residual of head injury, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).

2.  Since March 11, 2016, the criteria for a disability rating of 50 percent for chronic post-traumatic headaches, residual of head injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).

3.  Since May 19, 2010, the criteria for an evaluation in excess of 20 percent for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, additional VA medical records and VA examinations were obtained. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  In addition, as there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).




	Evaluation for Headaches

The Veteran's headaches are rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, DC 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule. 

The Board observes that while the Veteran does not have a diagnosis of migraine headaches, he does have chronic headaches, characterized as musculoskeletal in origin.  This headache disorder is rated as analogous to migraine headaches under DC 8100.  Under DC 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2016); see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define "severe economic inadaptability," but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for 50 percent rating; "productive of economic inadaptability" can be read as either "producing" or "capable of producing.")  Although DC 8100 does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).

As mentioned in the Introduction, the Board denied entitlement to an initial disability rating in excess of 10 percent for chronic post-traumatic headaches for the period prior to March 28, 2007 in a November 2015 decision.  In the Joint Motion filed with the Court, the parties agreed that the Board erred when it failed to provide an adequate statement of reasons and bases by failing to adequately consider whether the Veteran's headache symptoms were analogous to those in the rating criteria for a higher rating for migraine headaches, even if they did not precisely meet the criteria in question.  

Herein, the Board has undertaken a thorough review of the lay and medical evidence of record pertaining to headaches with an eye to determining whether it can be said that the Veteran experienced extreme exhaustion or powerlessness due to his headaches on average of once a month prior to March 11, 2016 or had very frequent attacks of extreme exhaustion or powerlessness productive of severe economic inadaptability during the appeal period either before or after March 11, 2016.

Turning to the evidence, an oncology consultation report dated in February 1998 indicated almost daily intermittent headaches.  A letter from the Veteran's family chiropractor dated in January 1999 indicated the Veteran reported chronic daily headaches which he treated with rest and over-the-counter medication.

In May 1999, the Veteran underwent a VA examination.  The Veteran reported headaches that occurred almost daily.  They were not associated with visual phenomenon, and a diagnosis of migraine was not established.  The examiner indicated the symptom pattern appeared more consistent with headaches of a musculoskeletal origin.  The Veteran was using rest and over-the-counter medication for symptomatic relief. 

In a December 2001 VA treatment record, the Veteran noted he had a headache, but did not have headaches daily.  Headaches were noted to be severe with visual changes.  The Veteran received a Toradal injection.

In a February 2002 VA neurology consultation/follow-up note, it was indicated the Veteran's headaches were associated with "sharp pain, but throbbing with photophobia and phonophobia."  It was indicated the Veteran liked to go to a dark room when the headaches happened to "sleep it off" with reports of occasional dizziness and increasing frequency and intensity over the years.

In March 2003, the Veteran's headaches were noted to be occurring twice a week and were disabling.  He noted photophobia and phonophobia and nausea that usually lasted 2 to 4 hours.  VA treatment records dated in August 2003 showed treatment of daily headaches with Neurontin, Depakote and Fioricet.  Toradol injection was said to help within 15 minutes.

At a September 2004 hearing, the Veteran indicated he had periodic headaches under the least amount of stress.

In a September 2005 treatment record, the Veteran stated his headaches seemed to be getting worse.  

In a May 2006 VA treatment record, it was noted the Veteran's headaches were less frequent once every 1 to 2 days, instead of daily.  They were described as being in the right occipital region that pulled to the front, 7/10 in intensity.  In June 2006, treatment with Valproate was noted.  In September 2006, it was noted the Veteran headaches were being treated with Fiorinol, but he wanted a Toradol injection for pain.

In March 2007, the Veteran underwent another VA examination.  The examiner indicated the Veteran's headaches were not prostrating.  According to the Veteran, he had headaches daily and had flare-ups that required trips to the emergency room to receive Toradol, which resolved the headache.  At the examination, the Veteran described a headache that was unilateral behind one eye with associated blurring and mild nausea with difficulty concentrating, mostly located in the posterior head and radiating to the front.  He indicated he mostly got relief from over-the-counter medications.  In the past, he had used Fioricet and was now taking Butalbital.  

A May 2010 VA treatment record indicated the Veteran had long-standing headaches that were initially felt to be migraines, but the diagnosis was revised to chronic daily headache.  It was noted many medications had been tried without reported success.

In a January 2011 treatment record, it was noted the Veteran was taking Topiramate with some benefit.  

In an April 2012 VA treatment record, the Veteran indicated he experienced "intermittent headache."   In May 2012, the Veteran underwent an initial sleep clinic evaluation.  It was noted he did not have morning headaches most days.

In November 2013, the Veteran reported that his headaches were getting worse. The pain was 7/10 and the headaches occurred daily.

At his hearing before the Board in March 2015, the Veteran reported he had prostrating headaches every day and treated such headaches with aspirin and rest.  The Veteran indicated he had to sit down, rest and close his eyes and wait until the headache subsided to a minimum level, and then he could go back and do whatever he had to do.  He indicated rest was the only thing he could do.  He indicated sometimes the headaches would affect him for hours and sometimes, it was a whole day.  

In April 2015, the Veteran underwent a neurology consult.  He reported headaches that occurred on the right side described as throbbing pressure, for which he would sit and relax.  It was noted the headaches would sometimes spread bilaterally and last all day daily in the setting of chronic neck pain, without any known headache trigger.  He denied taking any medications and reported no improvement on Depakote and Amitriptyline for headaches in the past.

In March 2016, a family friend submitted a statement in support of the Veteran's claim.  She indicated she had known the Veteran for many years and personally observed that he exercised many days a week, to include both intensive work-outs at the gym and hands-on physical care of his home and yard.  She indicated that in the last several months, she had observed a decline in the Veteran's health.  She indicated "wherein [the Veteran] previously spent every available hour working, exercising, helping other people, staying positive and productive, he now lays on his couch most days because of debilitating symptoms that randomly plague him daily", including headaches and dizziness.  In another statement from an individual who had lived with the Veteran the past two years, it was indicated that last year around the same time, the Veteran had been "very active and lively, always going to the gym, and being social."  The friend noted that his health had declined over the last year and he had become "lethargic and constantly ill" and that he had been in so much pain from his back and headaches that he did not leave the couch all day.

In March 2016, the Veteran underwent another VA examination.  It was noted that the only medication that helped the Veteran's headache pain was intramuscular Toradol.  It was noted the Veteran experienced pulsating or throbbing head pain on both sides of the head that worsened with physical activity.  The Veteran stated he had headaches at least 5 days a week without a pattern as to time of day or onset.  It was noted he experienced non-headache symptoms associated with his headaches, to include nausea, sensitivity to light, sensitivity to sound and occasional vomiting.  He indicated the duration of his typical head pain was 1 to 2 days.  It was noted he had characteristic prostrating attacks of headache pain once a month.  It was indicated the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  It was noted headaches did impact the Veteran's ability to work because they markedly impaired his ability to concentrate at the task at hand.  The Veteran reported that if he were working, he would have to call in or go home from work 4 days a week.

In a December 2016 statement, the Veteran relayed that he had not worked since November 1998.  He stated that he had suffered from headaches on a daily basis since 1969 which were as severe as the headaches experienced currently.  He noted that he would meditate and repeat certain mantras so that he could continue to work despite the pain he was experiencing from his headaches, but that this did not always help and no longer provides the ameliorative effect that it once did.  He reported that in addition to severe pain he experienced light and sound sensitivity as well as nausea to the point of vomiting.  The headaches start in the morning and last all day.  Relief only comes from lying down.  While he tried pain relievers and medications over the years none of them have worked.   

In a January 2017 correspondence, the Veteran's representative argued the Veteran was entitled to a 50 percent disability rating for the entire period on appeal.  The representative argued that although VA has not defined "prostration", it may refer to the plain definition, which is defined as "utter physical exhaustion or helplessness."  The representative pointed to evidence of record, specifically the evidence from February 2002 and the March 2016 VA examination to form the opinion that the Veteran meets the "very frequent completely prostrating and prolonged attacks" elements for a 50-percent rating.  The representative argued that "[c]onsidering that the Veteran experiences headaches which happen every day, require rest in a dark and quiet room, and cause impaired concentration, nausea, and sensitivity to light and sound, it is reasonable to conclude that he has been rendered unable to remain on task and complete assignments in a timely manner."

A January 2017 Employability Evaluation prepared by Vocational Disability Expert and Vocational Rehabilitation Counselor, opines that it is at least as likely as not that by 1998 the Veteran was experiencing daily prolonged and prostrating headaches productive of severe economic inadaptability.  This opinion was based on the Veteran's report of daily pulsating headaches with pain at an 8/10 that can last between an hour and the entire day, which is accompanied by nausea, dizziness, vertigo, blurry vision and difficulty concentrating, and requires the Veteran to lie in a dark room to alleviate the headaches.  

Upon review of the evidence, the Board finds that although VA examiners in May 1999 and March 2007 failed to opine that the Veteran's headaches were prostrating, the evidence does show consistent treatment for at the least intermittent headaches with a number of medications used to prevent and alleviate migraines, although the Veteran's headaches are of a non-migraine type.  The evidence also indicates periodic use of Toradol and symptoms other than pain associated with headaches that necessitated the Veteran rest until the headaches subsided.  The Board finds that based on this evidence, doubt can be resolved in the Veteran's favor to grant an initial 30 percent rating for chronic headaches due to the frequency and symptomatology associated with the headaches which are details which the Veteran is competent to provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

The Board does not find, however, that prior to March 11, 2016, when prostrating attacks were noted on VA examination and the lay evidence around that time indicated a sharp decline in the Veteran's ability to stay active due to headaches, the Veteran was experiencing something analogous to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds the January 2017 Employment Evaluation opinion to be probative only to the period starting March 11, 2016 as the factual premise upon which the opinion is based is not supported by the evidence prior to that date.  Likewise, to the extent the Veteran in December 2016 and in other statements indicates that his symptoms have been the same since at least 1998 the Board finds these statements to be lacking credibility as they are in conflict with the other evidence of record throughout the years.  To be clear the evidence clearly shows that the Veteran's headaches worsened around March 2016 and have not had the same symptoms, severity, and frequency since 1998 as the Employment Evaluation and the Veteran's December 2016 statement suggest.  

For example, in May 1999 the headaches had no visual phenomenon and required rest and over-the-counter medication for symptom relief, as opposed to having accompanying vertigo, blurry vision, etc. and requiring the Veteran to lie in a dark room.  While the Veteran did report at times that he would go to a dark room to alleviate his headaches and that he had photophobia and phonophobia, such as in February 2002, the evidence as a whole is against a finding that this state was very frequent and prolonged.  The Veteran's headaches were described as intermittent, periodic, or less than daily in February 1998, December 2001, March 2003, September 2004, May 2006, and April 2012.  Most telling are the lay statements from third parties submitted in March 2016 which relay observations of a worsening in the Veteran's headaches and a change in his activity around that time.  Indeed, one statement describes the Veteran as recently exercising every day, including intense workouts, and that he previously spent every available hour working, exercising, helping people, and staying positive and productive.  The other statement indicates the Veteran was recently very active and lively and that he would go to the gym and be social.  These are certainly not descriptions of frequent and prolonged exhaustion or powerlessness.  The Board has no reason to doubt the credibility of the third party lay witnesses. 

All of this evidence is against a finding that the Veteran's headaches, prior to March 11, 2016, were analogous to very frequent completely prostrating and prolonged attacks of headaches productive of severe economic inadaptability.  The medical and other statements throughout the years are more probative as to the period prior to March 11, 2016 than the Veteran's more recent statements as they were created more contemporaneous to the period at issue.  Simply put, during this period the Veteran was not in a very frequent and prolonged state of extreme exhaustion or powerlessness as contemplated by the 50 percent disability rating or in a state analogous to such.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012) (defining prostrating).

As of the March 11, 2016 VA examination, pain caused by headaches was noted on both sides, not only on the right, and to be associated with more severe symptomatology than previously indicated in the record, to include occasional vomiting.  In addition, lay statements indicate an observable and clear change in the Veteran's behavior and activity.  The Board finds doubt can be resolved in the Veteran's favor and a 50 percent rating, the maximum allowable under DC 8100, granted from March 11, 2016.  The evidence supports a finding at that time that headaches were very frequently causing extreme exhaustion or powerlessness for the Veteran and were productive of severe economic inadaptability.  The Board finds no other applicable diagnostic code which would support a rating higher than 50 percent.  

The benefit of the doubt doctrine has been thoroughly considered in adjudicating the ratings assigned for the Veteran's service-connected headaches.  38  U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Evaluation for Lumbar Spine

The Veteran's lumbar spine disability, specifically DJD and DDD of the lumbar spine, is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are    the maximum that can be used for calculation of the combined ROM.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, in a July 2010 VA treatment record, the Veteran indicated persistent back pain especially when going from sitting to standing.  In December 2010, the Veteran complained of back pain and indicated sitting helped.  In November 2011, a physical therapy consult note indicated the Veteran received physical therapy for musculoskeletal problems, including low back pain.  In an October 2012 Emergency Department Clinician Note relating to treatment for nausea and shoulder pain, back pain was noted with no radiation, bowel or bladder changes.  In a VA treatment note also dated in October 2012, it was indicated the Veteran was working out at a gym three times weekly for 3 hours and was limited by back pain.  In November 2013, the Veteran noted his back was aching more.  In a January 2015 VA treatment record, it was indicated the Veteran's activity was limited by back and leg pain and he was only able to walk up 1 or 2 flights of stairs.

At his hearing before the Board in March 2015, the Veteran indicated he had experienced muscle spasm in his back since 1966.  He indicated it affected his gait and he experienced spasm just about every day all day.  He indicated the range of motion in his back was slow.  The Veteran indicated bending over was difficult and any kind of exercise or lifting was too much.  He could only lift 20 pounds or less.  He indicated he now had to hire someone to do his yard work.
 
In a March 2016 statement in support of the Veteran's claim, a good friend indicated the Veteran complained of constant backaches that limited his sleeping positions.

Following a November 2015 remand by the Board, the Veteran underwent a VA examination in March 2016.  He reported random flare-ups of low back pain as often as 3 times per week.  He stated he spent much of his days resting or reclining/lying down.   The Veteran reported functional impairment of his back and indicated he could not do repetitive lifting or carrying.  He stated he could walk less than a block and sit or stand for less than 20 minutes at a time.  He reported he no longer went to the gym and did no housework.  

Upon range of motion testing at the March 2016 VA examination, forward flexion was to 70 degrees, extension was to 25 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 30 degrees and left lateral rotation was to 25 degrees.  Pain was noted on examination that was causing functional loss.  Pain with weight bearing was noted along with objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions.  No additional loss of function or loss of range of motion was noted after three repetitions.  The examiner indicated he was unable to state without speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or whether pain, weakness, fatigability or incoordination would significantly limit functional ability during flare-ups as the Veteran had not been examined during such circumstances.  Muscle spasm was not noted.  Localized tenderness and guarding were identified that did not result in abnormal gait or abnormal spinal contour.  The examiner indicated that muscle atrophy, radiculopathy and ankylosis of the spine were not present.  The Veteran did not have any neurologic abnormalities related to his back condition, to include bowel or bladder problems.  In addition, the Veteran was not shown to have IVDS or to be using an assistive device, such as a brace.  It was noted the Veteran had to avoid repetitive bending and twisting at the waist to control his pain.  He could not do heavy lifting or carrying.  Sedentary work was noted to be feasible as long as the Veteran could sit, stand and walk about to aid comfort.

A January 2017 Employment Evaluation notes the Veteran's report of back pain exacerbated by sudden movement with sitting, standing, and walking tolerances limited to short alternating periods.  

Upon review of the evidence, the Board finds that since May 19, 2010, the evidence does not reflect entitlement to a rating in excess of 20 percent for DJD and DDD of the lumbar spine.  In order to receive a 40 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine to less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  The medical evidence of record does not demonstrate such limitation and instead shows a much greater range of motion of the spine.  In addition, there is no evidence of record of unfavorable ankylosis which also might justify a higher rating.  When considering the IVDS Formula, under Diagnostic Code 5243, the evidence does not support a more favorable rating as there is no evidence of incapacitating episodes with physician-prescribed bedrest lasting at least 4 weeks.

The Court has held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the March 2016 examination adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain to include during flare ups and after repetitive use.  At the examination, the Veteran was asked about pain, flare ups, and functional limitations, and relevant testing was performed by the examiner.  The report does not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

As to preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

III.  Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's chronic post-traumatic headaches or DJD and DDD of the lumbar spine are so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentages assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including headache pain, sensitivity to light and sound and nausea as well as low back pain, limited motion and flare-ups associated with low back pain are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 4.124a, Diagnostic Code 8100.  Notably, Diagnostic Code 8100 reasonably contemplates headache attacks and the associated symptomatology, and the General Rating Formula related to the spine in conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably contemplates decreased or abnormal excursion, strength, speed, coordination, or endurance; weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; interference with sitting, standing, and weight bearing; pain; limitation of motion; muscle spasm; guarding; ankylosis; abnormal spinal contours; tenderness; abnormal gait; and vertebral body fracture.  Id.  Simply put, the Veteran's conditions are not exceptional or unusual compared to that of a different veteran with the same rating.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Lastly, a claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for a TDIU in March 2010, which was granted by the RO in an August 2010 rating decision.  The RO assigned an effective date for TDIU of March 11, 2010.  The Veteran did not file a timely notice of disagreement with the effective date assigned for the TDIU and, as such, the issue of TDIU for an earlier period is not in appellate status before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board recognizes that the Veteran's attorney has argued for an earlier effective date for the grant of a TDIU.  That issue is not before the Board at this time and the proper time for arguing that issue would have been in 2010 when TDIU was awarded.  Service connection was in effect for the disabilities addressed in this decision at that time.  While a claim for an increased rating may be used to raise a claim of entitlement to a TDIU it does not extend the period for appealing the effective date of an award of TDIU once granted or create another legal avenue to bypass the finality of a rating decision awarding TDIU and setting an effective date for that award.  


ORDER

Prior to March 11, 2016, an initial rating of 30 percent, but no higher, for chronic post-traumatic headaches, residual of head injury, is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective March 11, 2016, a rating of 50 percent for chronic post-traumatic headaches, residual of head injury, is granted, subject to the laws and regulations governing the payment of VA compensation.

A disability rating in excess of 20 percent for DJD and DDD of the lumbar spine from May 19, 2010 is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


